Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

	Specification
The disclosure is objected to because of the following informalities: 
Para#30 line 2 recites “syste, 1-. For example,....” should be recites “system. For example,...”.
Appropriate correction is required.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claim 4 recites “the second radio” should be “the second MIMO transceiver”. Claim 1 recites “a second MIMO transceiver” rather than “second radio”.
Claims 5-6 are also objected to as being dependent upon an objected base claim.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3,7-12 are allowed.
Claim 4 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claims 5-6 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art reference Gans (US 9,419,330) discloses a system for airborne communications, where the system includes aircraft MIMO transceiver with dual polarized antenna elements for communicating with ground MIMO transceivers antenna elements. 
Reclaims 1-6
Prior art reference failed to teach or disclose airborne multiple-input multiple-output (MIMO) communication system, comprising: a first MIMO transceiver having a first plurality of antennas that is programmed to transmit a plurality of data streams over a plurality of channels and to selectively adapt a spatial spreading factor and a temporal spreading factor governing spatial spreading and temporal spreading of the plurality of data streams according to a low rate feedback signal received by the first MIMO transceiver; and a second MIMO transceiver having a second plurality of antennas that is programmed to receive the plurality of data streams, to determine a bit error rate and a channel condition of the plurality of data streams, to generate the low rate feedback signal based on the bit error rate and the channel condition, and to transmit the low rate feedback signal to the first MIMO transceiver.

Reclaims 7-12
Prior art reference failed to teach or disclose method of providing airborne communications, comprising the steps of: providing a first MIMO transceiver having a first plurality of antennas that is programmed to transmit a plurality of data streams over a plurality of channels and to selectively adapt a spatial spreading factor and a temporal spreading factor governing spatial spreading and temporal spreading of the plurality of data streams according to a low rate feedback signal received by the first MIMO transceiver; providing a second MIMO transceiver having a second plurality of antennas that is programmed to receive the plurality of data streams, to determine a bit error rate and a channel condition of the plurality of data streams, to generate the low rate feedback signal based on the bit error rate and the channel condition, and to transmit the low rate feedback signal to the first MIMO transceiver; sending the plurality of data streams over the plurality of channels from the first MIMO transceiver to the second MIMO transceiver; determining the bit error rate and the channel condition of the plurality of data streams received by the second MIMO transceiver; forming the low rate feedback signal based on the bit error rate and the channel condition; sending the low rate feedback signal to the first MIMO transceiver; and adjusting the spatial spreading factor or the temporal spreading factor if the low rate feedback signal received by the first MIMO transceiver indicates a loss of performance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/           Primary Examiner, Art Unit 2631